ORDER
The Disciplinary Review Board on February 5, 1997, having filed with the Court its decision concluding that DAVID BRANT-LEY of VERONA, who was admitted to the bar of this State in 1970, should be reprimanded and required to practice under supervision for a period of three years for violating RPC 1.3 (lack of diligence) in his handling of an estate matter, and good cause appearing;
It is ORDERED that DAVID BRANTLEY is hereby reprimanded; and it is further
ORDERED that DAVID BRANTLEY practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.